DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one first control motor member from claim 1, the at least one second control motor member from claim 1, and the Cardan joint from claims 6 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 5, recites “that intersects it” which should be changed to --that intersects the first axis-- to make it clear exactly what structure the Applicant is referring to with the word “it”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-2, recites “a control lever associated with a body carrying:” which is indefinite because it is unclear exactly what the Applicant means by “associated”.  What structural relationship must be present for the control lever to be considered as being associated with the body?  The metes and bounds of the limitation cannot be determined.

Claim 2, lines 2-3, recites “the sixth axis is substantially normal to the plane defined by the first axis and the second axis” which is indefinite because it is unclear exactly what the Applicant means by “substantially normal”.  What structural relationship must be present for the sixth axis to be viewed as being substantially normal to the plane defined by the first axis and the second axis?  The metes and bounds of the limitation cannot be determined.  What does Applicant mean by “normal”?
Claim 2 recites the limitation "the plane" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, lines 2-3, recites “the fourth axis is substantially normal to a plane containing the first axis and the second axis” which is indefinite because it is unclear exactly what the Applicant means by “substantially normal”.  What structural relationship must be present for the fourth axis to be viewed as being substantially normal to a plane containing the first axis and the second axis?  The metes and bounds of the limitation cannot be determined.  What does Applicant mean by “normal”?
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Werquin (WO 2020/047857 A1) is from the same assignee and discloses a device for controlling the flight of an aircraft.  The device is comprised of a control lever, transmission shafts, and different axii by which structural elements rotate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656